DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “feeding means”, “sanding means”, “moving means”, “means of said moving means”, “adjusting means”, “transmission means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly link the specific “means’ to the structure intended to perform the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are totally unclear and confusing and must be thoroughly reviewed Claim 1, line 4, ‘the movement’ lacks antecedent basis.  The phrase ‘can be visible and accessed’ is not clear.  The visibility and accessibility of the workpiece does not further limit the structure of the ‘equipment for sanding.’  Structural limitations need to added to the ‘equipment’ having a function of ‘visibility and accessibility’ to workpieces to overcome rejection. Line 8, the ‘visible surface of the bodies’ lacks antecedence. This phrase is used throughout the claims and is indefinite and confusing. ‘visible and accessible’ to what? What determines this?  It should just be called ‘workpiece surface’ or something similar.  How does ‘moving means’ ’move’ abrasive surface in contact with ‘visible surface of bodies?’ The ‘moving’ is unclear. What does ‘in succession’ refer to? ‘During the movement thereof’ refers to what? The moving means 202 or feeding means 100? How does a sanding belt ‘develop along a path?’ This is totally unclear. What does ‘at least one rectilinear portion’ refer to? The path? The belt? What is ‘suitable to be driven?’ The belt? The rectilinear portion? What defines what is ‘suitable?’ This is totally unclear. What does ’into rotation’ mean? The phrase ‘by means of said moving means’ is totally unclear. Is the first means the same as moving means? What ‘comprises adjusting means?’ The phrase ‘and in that’ is unclear. The pressing elements should not be defined by being movable relative to workpiece, since the workpiece is not part of the equipment.  The pressing elements should be defined as movable relative to an inner surface of the belt toward the feeding means/conveyor belt. How are pressing elements ‘carried?’ By what? What does ‘thus suitable’ mean?  How is this conclusion made? The last two lines of claim 1 are completely confusing and repetitive. What are ‘needs and/or circumstances?’ The term ‘and/or’ is indefinite.
	Claim 2, what does ‘other than’ mean?
Claim 3, what does ‘at will’ mean? How is this achieved? With what structure? Again the feed direction of the workpieces is being used to define the equipment.  The feed direction of the conveyor belt should be used since workpieces are not always on the conveyor belt. What does ‘two end positions’ refer to? Two ends of what? What does ‘it’ refer to in ‘it extends?’ What extends two different directions? This claim is totally unclear.
Claim 4, do the pulleys each a rotation axis and these axes are parallel? What is ‘orientable’? How is it oriented? Again, the feed direction should be in relation to the conveyor belt/feed belt not the workpieces.
Claim 5, it is unclear what ‘driven into rotation’ means. Pulley 205 is a drive pulley driven by a motor/pulley 202, pulley 204 is a driven pully.
Claim 8, is this adjusting means the same as that in claim 1?
Claim 9 states ‘said adjusting means are so shaped.’  Is there more than one adjusting means? Is this the same adjusting means 215 as in claim 1? This is unclear. How are they ‘so shaped?’ This is unclear. ‘the centre to centre’ lacks antecedent basis. How does it ‘allow?’ What is the structure?

Claim 10, is this adjusting means the same as claim 1? This claim seems redundant.
Claim 11 is redundant of claim1/claim 10.
Claim 12, the equipment and components should not be defined by the workpiece feed direction but rather the feeding belt/conveyor belt feed direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,10,11, as best understood is/are rejected under 35 U.S.C. 102a2 as being anticipated by EP-225296 (EP’296).
	EP ‘296 discloses 1. (Previously presented). Equipment (1) for the surface sanding of plate-shaped bodies (5), capable of being tiles, said equipment (1) comprising support and feeding means (4) for supporting said plate-shaped bodies (5) and feeding said plate-shaped bodies (5) along a given feed direction (F), so that during the movement along said given direction the surface of each said plate-shaped body (5) that shall be sanded can be visible and accessed, said equipment (1) including a sanding module (3) provided with sanding means (26) defining a sanding abrasive surface (26) and with moving means (pulley of 17) for moving said abrasive surface in contact with the visible surface of said plate-shaped bodies (5) in succession during the movement thereof along said given feed direction (F); wherein said sanding means comprise a closed belt (26) that develops along a path comprising at least one rectilinear portion that defines said sanding abrasive surface (26) and is suitable to be driven into rotation by means of said moving means (pulley of 17), characterized by comprising adjusting means (30) for regulating the contact pressure of said sanding abrasive surface (26) against said visible and accessible surface of said plate-shaped bodies (5), and in that said adjusting means (30) comprise a plurality of pressing elements (31) arranged in succession along said rectilinear portion of said belt (26), each of said pressing elements being carried movable transversally (Fig 2)with respect to the surface of each said plate-shaped body (5) that shall be sanded, each of said pressing elements (31) being thus suitable to exert an adjustable pressure against a respective portion of the inner surface of said closed belt (26) opposite to said sanding abrasive surface (26), and therefore in that the pressure on said bodies (5) exerted by the portion of said belt (26) urged by each of said pressing elements (31) against said belt (26) can be regulated according to the needs and/or circumstances.  
2. (Currently amended). The equipment (1) according to claim 1, characterized in that said closed belt (26) extends along a direction (X) at an angle K (see Fig 1) other than said feed direction (F) of said plate-shaped bodies (5).  
3. (Currently amended) The equipment (1) according to claim 1, characterized in that said closed belt (26) can be oriented at will with respect to said feed direction (F) of said plate-shaped bodies (5) between two end positions (of 10 or 11) where it extends along two different directions, respectively a transverse direction and an oblique direction with respect to said feed direction (F) of said plate-shaped bodies (F).  
4. (Currently amended). The equipment (1) according to claim 1, characterized in that said closed belt (26) extends between two opposite pulleys (10,11) with rotation axes parallel to each other and orientable with respect to said feed direction (F) of said plate-shaped bodies (5).  
5. (Currently amended). The equipment (1) according to claim 4, characterized in that a first pulley (10) of said two pulleys (10,11) is driven into rotation by means of said moving means (pulley of 17), while the second pulley (11) of said two pulleys (10,11) is driven into rotation by means of said closed belt (26).  
6. (Currently amended). The equipment (1) according to claim 5, characterized in that said moving means (pulley of 17) comprise a power source (17) and transmission means (16) interposed between said power source (17) and said first pulley (10).  
7. (Currently amended). The equipment (1) according to claim 6, characterized in that said transmission means comprise a third pulley (see Fig 1, transmission extends between two pulleys, one of 17) rigidly fixed to said first pulley (10) by means of a drive shaft or axle (not labeled, axle of 10) and a drive belt (16) interposed between said power source (17) and said third pulley (not labeled but shown in Fig 1).  
8. (Currently amended). The equipment (1) according to claim 1, characterized by comprising adjusting means (21) for regulating the tension of said closed belt (26).  
10. (Currently amended). The equipment (1) according to claim 1, characterized by comprising adjusting means (30/31) for regulating the contact pressure of said sanding abrasive surface (26) against said visible and accessible surface of said plate-shaped bodies (5).  
11. (Currently amended). The equipment (1) according to claim 10, characterized in that said adjusting means (30) comprise at least one pressing element (31) suitable to exert an adjustable pressure against the inner surface of said closed belt (26) opposite to said sanding abrasive surface (26).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’296, alone.
EP’296 discloses the invention, as detailed above, but does not disclose adjusting the center to center distance of the pulleys 10,11.  However, EP’296 adjusts distance between pulleys 12/13 on 21 and pulleys 10/11 on 18, by adjusting the spacing of 18 and 21 to adjust for tension.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art at time invention was made to adjust distance between any pulley that the belt goes around, to adjust tension, since adjusting distance between any belt pulleys, such as pulleys 10 and 11, would perform equally well for adjusting tension on the belt.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’296 in view of JP-H01115565.
EP’296 discloses the invention, as detailed above, but does not disclose a plurality of modules arranged in succession along said feed direction (F).   
	However, JP’565 teaches a plurality of grinding belt modules that have abrasive belts moving about pulleys to abrade workpieces being conveyed in a P direction, wherein the sanding modules are at an angle to feed direction P, wherein there are at least two modules in succession. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the sanding assembly of EP’296 with an addition module to have a plurality of sanding modules in succession, as taught by JP’565, in order to thoroughly sand/abrade workpieces with successive sanding belts such as a rough sanding belt first followed by a fine sanding module second to more efficiently sand workpieces without needing to transport workpieces to a separate, second system.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar sanding belt devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 13, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723